Citation Nr: 0302361	
Decision Date: 02/06/03    Archive Date: 02/19/03	

DOCKET NO.  96-33 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	K. Snyder, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from April 1948 to 
December 1950.  

This case comes before the Board of Veterans' Appeals (Board) 
pursuant to an October 1999 Order of the United States Court 
of Appeals for Veterans Claims (Court).  In that Order, the 
Court vacated a November 1997 Board decision denying 
entitlement to a total disability rating based upon 
individual unemployability, and, in so doing, remanded the 
case to the Board for additional appellate action.  In 
July 2000, the Board remanded the veteran's case to the 
Regional Office (RO) for additional development consistent 
with the Court's instructions.  In August 2001, the veteran's 
case was once again remanded to the RO for additional 
development.  The case is before the Board for appellate 
review.  


FINDING OF FACT

The veteran's sole service-connected disability, consisting 
of an enucleated left eye, evaluated as 40 percent disabling, 
when taken in conjunction with his education and occupational 
experience, is insufficient to preclude his participation in 
all forms of substantially gainful employment.  


CONCLUSION OF LAW

The criteria for an award of a total rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. § 1155 (2002); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In a decision of February 1984, the RO granted entitlement to 
a permanent and a total disability rating for pension 
purposes, effective from August 25, 1983.  The veteran's sole 
service-connected disability at the time of that rating was 
an enucleated left eye, evaluated as 40 percent disabling.  
Nonservice-connected disabilities included a hiatal hernia 
with duodenal ulcer; chronic obstructive pulmonary disease; 
spondylolysis; a sebaceous cyst; defective vision 
(presbyopia) in the right eye; hyperventilation syndrome; 
generalized anxiety with underlying depression; and 
degenerative arthritic changes of multiple joints.  

In October 1995, there was received the veteran's claim for a 
total disability rating based upon individual 
unemployability.  As part of his claim, the veteran indicated 
that he had last worked in July 1990 as a truckdriver.  He 
further indicated that he had an eighth grade education, and 
suffered from nonservice-connected heart disease and 
emphysema.

On VA ophthalmologic examination in June 1996, the veteran 
gave a history of eye trauma in the 1950's leading to 
enucleation of his left eye.  Currently, the veteran was 
wearing a prosthesis which was approximately five years old.  
At the time of examination, the veteran complained of 
decreased vision at near and at night, as well as a 
sensitivity to lights.  According to the veteran, he had in 
the past been a commercial driver, but had now been denied a 
commercial driver's license.  

On physical examination, corrected visual acuity in the 
veteran's right eye was 14/21 for near, and 20/20 for far.  
Intraocular tension for the right eye was 17 millimeters.  
The lens of the veteran's right eye showed evidence of early 
cataracts, as well as increased vessel tortuosity.  
Peripheral field testing for the right eye revealed a lateral 
field of 70, and a nasal field of 55.  No diplopia was 
present, and there was no evidence of any visual field 
deficit in the veteran's right eye.  The pertinent diagnoses 
were visual acuity of 20/20 in the right eye, with no change 
in prescription, but an increase in the add for presbyopia; 
enucleation with prosthesis of the left eye, secondary to 
trauma; decreased depth perception; and decreased peripheral 
visual field.  In the opinion of the examiner, given the 
physical absence of the veteran's left eye, his overall 
ability for depth perception was greatly diminished.  
Additionally noted was that the total of the veteran's 
peripheral visual field was somewhat diminished, with the 
result that he would most likely not qualify for a commercial 
driver's license in any state, and, under certain 
circumstances, experience difficulty in obtaining a standard 
driver's license due to the decrease in his visual field.  

During the course of an RO hearing in August 1996, the 
veteran offered testimony regarding the impact of his various 
disabilities upon his employability.  

Received in October 2000, were various records of the Social 
Security Administration covering the period from August 1969 
to August 1984.  In a Disability Determination dated in 
November 1969, it was noted that the veteran's alleged 
impairments included difficulty with his knees and left arm, 
as well as blindness in his left eye.  Reportedly, he had 
been unable to pass the rigid physical qualifications for an 
"over-the-road" truckdriver due to the absence of his left 
eye.  According to the veteran, his right knee would often 
give out, causing him to fall. 

Orthopedic evaluation revealed the aforementioned complaints 
regarding the veteran's right knee, as well as pain in his 
lower back, and problems involving his "lost" left eye.  
Examination of the back revealed the presence of dorsal 
kyphosis as well as increased lumbar lordosis.  There was 
swelling of the right knee in the prepatellar bursa, as well 
as laxity of the right knee ligaments in all planes.  Left 
knee evaluation showed evidence of enlargement of the 
prepatellar bursa, with large palpable folds, accompanied by 
joint effusion and crepitus.  Radiographic studies of the 
veteran's lumbosacral spine showed evidence of five lumbar 
vertebrae, the fifth of which was quite anomalous, in that 
there was evidence of spina bifida occulta of the posterior 
spinous process, as well as a fusion defect of the lamina of 
the fifth lumbar vertebra, with spondylolisthesis of that 
vertebra on the sacrum.  The examiner concluded that due to 
back problems, heavy lifting was precluded.  Prolonged 
sitting or standing would be bothersome, and bending, 
kneeling or stooping would be limited.  

It was opined at the time of evaluation that the combination 
of the veteran's impairments was of sufficient severity to 
preclude work compatible with his limited seventh grade 
education and lack of transferable skills, such that it was 
reasonable to allow his claim. 

On private medical examination in November 1971, it was noted 
that the veteran had been involved in a truck accident three 
years earlier, at which time he sustained injury to his neck, 
his right leg and knee, and his lower back.  Apparently, the 
veteran had been involved in two separate truck accidents.  
When further questioned, he stated that he had joined the Air 
Force following the completion of the seventh grade, and 
subsequently obtained his high school equivalency 
certificate.  He indicated that he was currently taking 
college courses, but that this had been interrupted by his 
injury.  He had "always been a truckdriver."  Reportedly, 
this was his job while he was in the service, as well as 
following his discharge.  In point of fact, the veteran 
stated that he had continued to drive until 1968.  When 
further questioned, the veteran stated that he was unable to 
return to work, because he could no longer obtain a license.  
He elaborated by stating that he was currently over 40 years 
old, and had only eye, and that the ICC would no longer 
license him to drive.  He showed the examiner a paycheck stub 
indicating that he had worked one day about two months 
earlier, but that his employer had let him go as soon as he 
discovered the eye deficit.  On physical examination, the 
veteran was unable to give specific details concerning his 
past history.  There was evidence of a prosthesis of the left 
eye, as well as ptosis of the left lid.  His gait was wide-
based, and he was unable to tandem walk.  Deep tendon 
reflexes were hypoactive, and there was a diminished 
perception of pinprick distally.  The clinical impression was 
of chronic alcoholism; organic mental syndrome (secondary to 
chronic alcoholism); peripheral neuropathy (secondary to 
chronic alcoholism); prosthetic left eye; chronic low back 
strain; and unstable right knee, by history. 

It was noted that the veteran's vision problems combined with 
his history of truck accidents was probably enough to keep 
him from obtaining work as a truckdriver, the only thing for 
which he had any experience.  Additionally noted was that the 
veteran was unable to do heavy manual labor due to back and 
knee pain.  

VA records of hospitalization covering the period from 
June 1992 to December 1998 are significant for diagnoses of 
coronary artery disease, ischemic cardiomyopathy; congestive 
heart failure; gastroesophageal reflux/peptic ulcer disease; 
chronic obstructive pulmonary disease; degenerative joint 
disease; and alcohol dependence.  

At the time of VA outpatient treatment in August 1998, it was 
noted that the veteran wore a prosthesis for his left eye, 
which fit well, and caused no pain.  

During the course of a VA Social and Industrial Survey in 
September 2002, it was noted that the veteran's claims file 
was available, and had been reviewed.  At the time of 
evaluation, the veteran complained of shortness of breath due 
to emphysema, as well as a hiatal hernia, which caused 
problems with eating certain foods.  He experienced problems 
with sleep disturbance due to his stomach pains, which, in 
his opinion, were associated with stomach ulcers.  
Additionally noted was a problem with weakness, which caused 
him to become unsteady at times.  His most recent treatment 
had been precipitated by chest pains, which occurred in early 
August of 2002.  He admitted to a history of alcohol abuse, 
and his medical records confirmed this.  However, he denied 
the use of alcohol since his last visit to the emergency room 
in July 2001.  

Currently, the veteran was unemployed.  He stated that his 
last gainful employment was for a manufacturing company 
during the years from 1951 to 1954.  His duties were those of 
a machine operator building grain elevators.  He denied any 
other regular employment since that time, stating that he 
could not find regular work due to the loss of his eye.  He 
claimed to have had several odd jobs of short duration, for 
which he was paid cash, but no real employment for the past 
15 years. 

When further questioned, the veteran stated that he was able 
to perform the activities of daily living.  However, in the 
opinion of the examiner, it did not appear that the veteran 
could do much more. 

Current evidence of record is to the effect that the veteran 
is in receipt of compensation benefits only for an enucleated 
left eye, evaluated as 40 percent disabling.  Reportedly, he 
has had occupational experience as a truckdriver and machine 
operator, and completed the eighth grade.  The veteran has 
variously indicated that he last worked in 1980, or in 
July 1990.  

Analysis

The veteran in this case seeks entitlement to a total 
disability rating based upon individual unemployability.  In 
essence, it is argued that the veteran's service-connected 
enucleated left eye, when taken in conjunction with his 
education and occupational experience, are sufficient to 
preclude his participation in all forms of substantially 
gainful employment.  In that regard, total disability ratings 
for compensation may be assigned where the schedular rating 
is less than total, when it is found that the 
service-connected disability or disabilities are sufficient 
to produce unemployability without regard to advancing age.  
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2002).  

In the present case, a review of the record discloses that 
the veteran has completed eight years of education.  
Reportedly, he has had occupational experience as a machine 
operator and a driver, and last worked in 1980, 1987, or 
July 1990.  The veteran's sole service-connected disability 
consists of an enucleated left eye, evaluated as 40 percent 
disabling.  

Based on the evidence of record, it is clear that, in 
addition to the veteran's service-connected enucleated left 
eye, he suffers from many, rather serious, 
nonservice-connected disabilities.  In that regard, as early 
as August 1983, the veteran was awarded a permanent and total 
disability rating for pension purposes based not only on his 
service-connected left eye, but also on multiple other 
disabilities, including a hiatal hernia with duodenal ulcer, 
chronic obstructive pulmonary disease, spondylolysis, 
hyperventilation syndrome, a generalized anxiety disorder, 
and degenerative arthritis of multiple joints.  As recently 
as the mid to late 1990's, the veteran received treatment for 
coronary artery disease and congestive heart failure, as well 
as gastroesophageal reflux/peptic ulcer disease, chronic 
obstructive pulmonary disease, degenerative joint disease, 
and the residuals of alcohol dependence.  At no time during 
that period did the veteran receive treatment of any 
consequence for his service-connected left eye.  Moreover, as 
of the time of VA outpatient treatment in August 1998, the 
veteran's prosthesis was described as "well fitting," and 
productive of no pain.  

The Board notes that, at the present time, the veteran does 
not meet the schedular requirements for a total disability 
rating based upon individual unemployability.  See 38 C.F.R. 
§ 4.16 (2002).  While it may be true that, as a result of the 
veteran's service-connected left eye disability, he is no 
longer able to function in his prior profession as a long-
distance driver, the weight of the evidence is to the effect 
that the veteran's "unemployability" is the result primarily 
of his other, nonservice-connected disabilities.  Based upon 
a review of the entire evidence of record, the Board 
concludes that the veteran's service-connected disability, 
consisting solely of the enucleation of his left eye, when 
taken in conjunction with his education and occupational 
experience, is insufficient to preclude his participation in 
all forms of substantially gainful employment.  Accordingly, 
the veteran's claim for a total disability rating based upon 
individual unemployability must be denied.  

In reaching this determination, the Board has given due 
consideration to the provisions of the recently-passed 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100-5126 (2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002), as those provisions redefine the obligations 
of the VA with respect to the duty to assist, and the 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
However, in the case at hand, it is clear that the VA has met 
its "duty to assist" the veteran in the development of all 
facts pertinent to his claim.  To that end, in correspondence 
of March 2002, and once again in the context of a 
Supplemental Statement of the Case in October 2002, the 
veteran was informed of the VA's obligations under the new 
Act, and given the opportunity to provide information 
necessary to obtain any evidence which had not already been 
obtained.  Because no additional evidence has been identified 
by the veteran as being available but absent from the record, 
the Board finds that any failure on the part of the VA to 
further notify the veteran what evidence would be secured by 
the VA, and what evidence would be secured by the veteran is 
harmless.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Accordingly, the Board is of the opinion that no 
further duty to assist the veteran exists in this case. 


ORDER

A total disability rating based upon individual 
unemployability due to service-connected disability is 
denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

